Citation Nr: 0702495	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  99-20 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1963.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision in which the RO 
denied the veteran service connection for a lumbar spine 
condition with bilateral leg pain, and denied the veteran 
service connection for left knee pain.  The veteran filed a 
notice of disagreement (NOD) in August 1999, the RO issued a 
statement of the case (SOC) in September 1999, and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 1999.

In July 2002, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO..  A transcript 
of the hearing is of record.

In October 2003, the Board remanded the claims on appeal to 
the RO for further development, to include arranging for an 
examination to obtaining a medical nexus opinion.  After 
accomplishing further action, the RO continued denial of the 
veteran's claims (as reflected in the July 2005 supplemental 
SOC (SSOC)), and returned the matters to the Board.  

In January 2006, the Board again remanded the claims on 
appeal to the RO  for further development, to include 
obtaining a supplemental opinion from the prior VA examiner.  
After accomplishing further action, the RO continued denial 
of the veteran's claims (as reflected in the September 2006 
SSOC), and returned the matters to the Board,

For the reasons set forth below, the matters on appeal are, 
again, being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these  claims.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

In connection with the Board's October 2003 remand, the RO 
arranged for VA examination of the veteran.   Although the 
requested examination was conducted in January 2005, 
pertinent service medical records relating to treatment in 
service for a low back condition were not associated with the 
claims file until June 2005, after the VA examiner provided 
his opinion.  Therefore, in January 2006 remand, the Board 
directed the  RO to obtain a supplemental opinion , based on 
the review of the additional evidence, from the same VA 
physician who examined the veteran in January 2005, if 
available.  In a July 2006 addendum, the examiner opined  
that it was less likely than not that the veteran's low back 
pain and left knee disabilities were related to his military 
duties.  The physician also stated that he could not find any 
documentation that there were any complaints of left knee or 
low back pain at that time.

The Board points out, however, that the veteran's service 
medical records do show treatment for the veteran's back.  
Specifically, clinical records from the Brooke General 
Hospital, in Ft. Sam Houston, Texas, dated in February 1961, 
reflect a diagnosis of back strain, as a result of the 
veteran being thrown off the rear seat of an ambulance.  
These records also reflect that the veteran received 
specialized treatment by orthopedic surgery at that time.

As it is apparent that the July 2006 addendum was not based 
upon careful review of the veteran's service records-thus 
rendering his original and supplemental opinions deficient-
the Board finds that the current  record is insufficient for 
adjudicating the claims on appeal, and that further 
examination to obtain an appropriate medical opinion is 
warranted.  See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The  veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claims for service 
connection (as these original claims will be based on the 
record).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to the veteran by the 
appropriate VA medical facility.

Prior to arranging for the requested examination, to ensure 
that all due process requirements are met, the RO should also 
give the veteran another opportunity to submit information 
and/or evidence pertinent to the claims on appeal.  The RO's 
notice letter to the veteran should explain that the veteran 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim prior to the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession, and ensure that its notice to him meets 
the requirements of decision in  Dingess/Hartman, 19 Vet. 
App. 473 (2006), as regards the five elements of a claim for 
service connection-specifically, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and development 
action required by the VCAA prior to adjudicating the claims 
on appeal.  

As a final note, the Board points out that, in November 2006, 
after the RO recertified the veteran's appeal to the Board, 
the Board received additional evidence from a private 
physician, N.S., M.D., which is pertinent to the veteran's 
claims for service connection for a left knee disability and 
for a back disability, but has not been reviewed by the RO.  
This evidence must be considered by the agency of original 
jurisdiction for review and preparation of an SSOC unless 
this procedural right is waived.  Such waiver must be in 
writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  The 
veteran has not waived his right to preliminary review of the 
evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2006).  As 
such, the RO must consider the additional evidence received, 
in the first instance, in adjudicating the appellant's 
claims.

In view of the foregoing, these matters are hereby REMANDED 
to the RO, via the AMC, for the following action:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and, if necessary, authorization, to 
enable the RO to obtain any additional 
evidence not of record that pertains to 
either or both of his claims on appeal.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter to 
the veteran meets the requirements of 
Dingess/Hartman (cited to above), as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, of the efforts that were 
made to obtain them, and describe the 
further action to be taken.

3.  After all available records and 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO arrange for 
VA orthopedic examination of his back and 
legs, by a physician (preferably, one who 
has not previously examined him), at an 
appropriate VA medical facility. The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include X-rays) 
should be accomplished (with all 
pertinent results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should clearly identify all 
left knee disability, as well as all back 
disability underlying the veteran's 
complaints of pain.  With respect to each 
diagnosed disability, the physician 
should offer an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that such disability is medically related 
to the veteran's active military service, 
to include symptoms and complaints noted 
in the veteran's service medical records.

The physician should set forth all 
examination findings, along with the 
complete rationale for the  conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the  
scheduled examination, the RO must obtain 
and associate with the claims file any 
copy(ies) of notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

6.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims for service 
connection for a left knee disability and 
for a back disability in light of all 
pertinent evidence (to include that 
received by the Board in November 2006) 
and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the veteran and his attorney an 
appropriate SSOC that includes  clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate timeframe.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2006).

